           Case 1:20-cv-00141-LY Document 1 Filed 02/06/20 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

AARON B. LECHLER,

      Plaintiff,
v.                                          C.A. No.:    1:20-cv-141

WIREDRAWN POSTPRODUCTION, LLC, and,
JONATHAN NOWZARADAN,

     Defendants.
__________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, AARON B. LECHLER (hereinafter sometimes referred to as

“Plaintiff”), by and through his undersigned counsel, sues Defendants,

WIREDRAWN POSTPRODUCTION, LLC, and JONATHAN NOWZARADAN

(hereinafter sometimes collectively referred to as “Defendants”), and in support

thereof states as follows:

                               INTRODUCTION

      1.     This is an action by Plaintiff against his employers for unpaid wages

pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiff seeks damages for unpaid overtime, liquidated damages, and a reasonable

attorney’s fee and costs.

                                JURISDICTION

      2.     This claim is properly before this Court pursuant to 28 U.S.C. § 1331,
            Case 1:20-cv-00141-LY Document 1 Filed 02/06/20 Page 2 of 6




since this claim arises under federal law, and by the private right of action conferred

in 29 U.S.C. § 216(b).

                                      VENUE

      3.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant, WIREDRAWN POSTPRODUCTION, LLC, has offices or conducts

business in Travis County, Texas.

                                  THE PARTIES

      4.      Plaintiff, AARON B. LECHLER, is an individual residing in Travis

County, Texas.

      5.      Plaintiff, AARON B. LECHLER, was employed by Defendants from

December of 2017, through January 10, 2019, as a “Story Editor,” whose duties were

to create a story line via editing/producing the source footage, and was paid at the

rate of $280.00 per ten (10) hour day.

      6.      Defendant, JONATHAN NOWZARADAN, is an individual residing

in Travis County, Texas.

      7.      Defendant, WIREDRAWN POSTPRODUCTION, LLC, primarily

operates a business that performs filmmaking, video production and photography

services.

      8.      Defendant, WIREDRAWN POSTPRODUCTION, LLC, is a Limited

Liability Company established under the laws of the State of Texas.
            Case 1:20-cv-00141-LY Document 1 Filed 02/06/20 Page 3 of 6




      9.      Defendant, JONATHAN NOWZARADAN, at all times relevant to this

matter acted directly or indirectly in the interest of Defendant, WIREDRAWN

POSTPRODUCTION, LLC, in relationship to Plaintiff’s employment; therefore, is

a joint employer as defined by 29 U.S.C. § 203(d).

      10.     Defendant, JONATHAN NOWZARADAN, (1) possessed the power to

hire and fire the employees, (2) supervised and controlled employee conditions of

employment, (3) determined the rate and method of payment for employees, and (4)

maintained employment records.

      11.     Defendant,   WIREDRAWN           POSTPRODUCTION,           LLC,     has

employees subject to the provisions of 29 U.S.C. § 206 in the facility where Plaintiff

were employed.

      12.     At all times material to this complaint, Defendant, WIREDRAWN

POSTPRODUCTION, LLC, employed two or more employees and had an annual

dollar volume of sales or business done of at least $500,000.00.

      13.     At all times material to this complaint, Defendant, WIREDRAWN

POSTPRODUCTION, LLC, was an enterprise engaged in interstate commerce,

operating a business engaged in commerce or in the production of goods for

commerce as defined by § 3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r)-(s).
            Case 1:20-cv-00141-LY Document 1 Filed 02/06/20 Page 4 of 6




      14.     At all times material to this Complaint, Defendants were the employers

of the Plaintiff, and as a matter of economic reality, Plaintiff was dependent upon

Defendants for his employment.

      15.     Plaintiff was individually engaged in commerce and produced goods

for commerce and his work was directly and vitally related to the functioning of

Defendants’ business activities.

              VIOLATION OF THE OVERTIME PROVISIONS OF
                   THE FAIR LABOR STANDARDS ACT

      16.     Plaintiff 1) occupied a position as a Story Editor; 2) did not hold a

position considered as exempt from the overtime provisions of the FLSA; and, 3)

was never paid any compensation for the work he provided in excess of 40 hours in

a workweek.

      17.     Defendants’ management of Plaintiff required him to work in excess of

40 hours in a workweek.

      18.     Plaintiff’s regular and recurring schedule varied as needed by the

Defendants. Plaintiff typically averaged 50 hours of work in each workweek of his

employment with the Defendants.

      19.     Plaintiff worked Plaintiff worked an average of 10 hours of overtime a

workweek through his employment for which he was not compensated at one and

one-half his regular rate.

      20.     Throughout the employment of Plaintiff, Defendants repeatedly and
            Case 1:20-cv-00141-LY Document 1 Filed 02/06/20 Page 5 of 6




willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing to

compensate Plaintiff at a rate not less than one and one-half times his regular rate of

pay for each hour worked in excess of 40 in a workweek.

      21.     Defendants either knew about or showed reckless disregard for the

matter of whether their conduct was prohibited by the FLSA and failed to act

diligently with regard to their obligations as employers under the FLSA.

      22.     Defendants failed to act reasonably to comply with the FLSA, and so

Plaintiff are entitled to an award of liquidated damages in an equal amount as the

amount of unpaid overtime pay pursuant to 29 U.S.C. § 216(b).

      23.     The acts described in the above paragraphs violate the Fair Labor

Standards Act, which prohibits the denial of overtime compensation for hours

worked in excess of 40 per workweek.

      24.     As a result of Defendants’ unlawful conduct, Plaintiff is entitled to

actual and compensatory damages, including the amount of overtime which was not

paid that should have been paid.

      25.     Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.
           Case 1:20-cv-00141-LY Document 1 Filed 02/06/20 Page 6 of 6




      WHEREFORE, Plaintiff, AARON B. LECHLER, demands Judgment against

Defendants, jointly and severally, for the following:


      a.     Awarding Plaintiff his compensatory damages, attorneys’ fees and
             litigation expenses as provided by law;

      b.     Awarding Plaintiff his pre-judgment, moratory interest as provided by
             law, should liquidated damages not be awarded;

      c.     Awarding Plaintiff liquidated damages and/or statutory penalties as
             provided by law;

      d.     Awarding Plaintiff such other and further relief as the Court deems just
             and proper.

                            JURY TRIAL DEMAND

      Plaintiff, AARON B. LECHLER, demands a jury trial on all issues so triable.

      Respectfully submitted this February 6, 2020.

                                ROSS • SCALISE LAW GROUP
                                1104 San Antonio Street
                                Austin, Texas 78701
                                (512) 474-7677 Telephone
                                (512) 474-5306 Facsimile
                                Charles@rosslawpc.com




                                _________________________________
                                CHARLES L. SCALISE
                                Texas Bar No. 24064621
                                DANIEL B. ROSS
                                Texas Bar No. 789810
                                ATTORNEYS FOR PLAINTIFF
